This appeal is from an order overruling appellant's motion to dissolve a temporary injunction. The appeal presents the same character of proceedings and the same questions of law as were this day determined by this court in Temple Trust Company v. Powers, 50 S.W.2d 362. The cases were presented as one case on oral argument, and, upon authority of the decision in the Powers Case, the order appealed from herein will be set aside, and the temporary injunction will be dissolved.
Order appealed from set aside; temporary injunction dissolved.